Citation Nr: 1435007	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  14-01 581	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for esophageal/gastroesophageal junction adenocarcinoma, to include as due to exposure to asbestos and/or contaminated water at Camp Lejeune.  

2.  Entitlement to service connection for lung cancer, to include as due to exposure to asbestos or secondary to esophageal/gastroesophageal junction adenocarcinoma.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L.E. 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA), to include by the VA Regional Office (RO) in Louisville, Kentucky.   

In March 2014, the Veteran and L.E. testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At such time, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

A medical expert opinion from the Veterans Health Administration (VHA) in accordance with VHA Directive 2010-044 was received in July 2014.  While the Veteran and his representative were not provided with a copy of this opinion, given the favorable resolution of the claims herein, such results in no prejudice to the Veteran.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files that contain documents not physically of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's esophageal/gastroesophageal junction adenocarcinoma is related to in-serve exposure to asbestos and/or contaminated water at Camp Lejeune.  

2.  Resolving all doubt in his favor, the Veteran's lung cancer is related to his esophageal/gastroesophageal junction adenocarcinoma. 


CONCLUSIONS OF LAW

1.  Esophageal/gastroesophageal junction adenocarcinoma was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Lung cancer is proximately due to or the result of esophageal/gastroesophageal junction adenocarcinoma.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for esophageal/gastroesophageal junction adenocarcinoma and lung cancer is completely favorable, no further action with respect to these claims is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as the malignant tumors at issue) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Summarizing the contentions and pertinent evidence with the above criteria in mind, the Veteran asserts that he developed esophageal/gastroesophageal junction adenocarcinoma as due to exposure to asbestos during service and/or contaminated water at Camp Lejeune.  He also claims entitlement to service connection for lung cancer on the basis of in-service exposure to asbestos and/or as secondary to esophageal/ gastroesophageal adenocarcinoma, including on the basis of metastasis of his esophageal cancer. 

The Veteran's service treatment records, to include the reports from the April 1968 separation examination, are negative for the conditions at issue.  The service personnel records document duty aboard the USS Springfield and at Camp Lejeune and, in prior adjudications, the RO has acknowledged in-service exposure to asbestos coincident with the Veteran's duty on the USS Springfield and exposure to contaminated water coincident with his duty at Camp Lejeune.

Regarding contaminated water at Camp Lejeune, in the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The main source of TCE contamination was on-base industrial activities, while the main source of PCE was an off-base dry cleaning facility.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  These water systems served housing, administrative, and recreational facilities, as well as the base hospital.  The Department of the Navy estimates indicate that as many as 630,000 active duty personnel may have been exposed.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  In 2008, the Navy sent an informational outreach letter to those individuals who could be identified as having served there between 1957 and 1987, as the Navy apparently felt that including individuals serving until 1987 would cover potential exposure from any residual contaminants present in the water beyond the well closings in 1985.

The National Academy of Sciences' National Research Council (NRC) published its Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE, and Tetrachloroethylene or PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, to include esophageal cancer.  NRC uses the category "limited/suggestive evidence of an association" when the evidence is "limited by the inability to rule out chance and bias, including confounding, with confidence" [see page 6, Box 1].  More specifically, the NRC "concluded that the epidemiological studies give some reason to be concerned that sufficiently high levels of the chemical may cause the disease, but the studies do not provide strong evidence that they actually do so" [see page 7].  While the NRC noted that animal testing showed adverse health effects of TCE and PCE, it also noted that the "highest levels of either TCE or PCE measured in the mixed-water samples at Camp Lejeune were much lower than the lowest dose that caused adverse effects in the most sensitive strains and species of laboratory animals.  The lower levels of exposure may be of some concern for effects on neurotoxicity and immunotoxicity, but further research is needed to evaluate the specific effects of TCE and PCE and whether they are relevant to humans" [see page 9].

In 2004, the Veteran was diagnosed with esophageal/gastroesophageal junction adenocarcinoma.  VA x-rays and CT scans conducted in April 2010 showed diaphragmatic calcification and pleural plaquing described as being "suggestive of previous asbestosis" and "consistent with prior asbestos exposure."  April 2010 and May 2010 VA CT scans of the lung also showed a right lung nodule positive for adenocarcinoma, and the VA physician who conducted an October 2010 VA respiratory disease examination concluded that it was "more likely than not" that the Veteran's esophageal cancer was "the culprit for the pulmonary [malignancy]."  

A May 2010 statement from R.M.M., M.D., noted that the Veteran developed adenocarcinoma of the esophagus in 2004, that he had recently developed a lung lesion, and that it was "known that asbestos exposure is associated with an increase [in] the risk for lung cancer, ENT, and esophageal cancers."  

The physician who conducted the May 2010 VA examination found that the Veteran's "asbestos claim" was less as likely as not caused by or a result of service, with the rationale being, in part, that a diagnosis of asbestosis of the lungs had not been firmly established, noting that, while there were CT findings suggestive of asbestosis, "other features" of asbestosis had not been shown, such as an abnormal pulmonary function test.  He also remarked that that no workup existed showing the absence of other [those not related to asbestos exposure] causes of parenchymal lung disease.  He also specifically referenced the May 2010 statement from R.M.M., M.D., but noted that this physician had only stated that asbestos is a "risk factor" associated for lung and esophageal cancers, and that a risk factor did not mean that a condition would develop.  The VA physician also noted that Dr. R.M.M. did not indicate in the May 2010 statement that the Veteran had asbestosis of the lung or that he had lung cancer from asbestos.  Even if a diagnosis of pulmonary asbestosis was established, the VA physician concluded that it would be "impossible to claim a cause and effect from the [Veteran's] naval service and the development of asbestosis of the lung based on the information at hand." 

Another statement from R.M.M., M.D., dated in June 2011, was as follows in pertinent part:  "It is as likely as not that asbestos exposure with smoking caused [the Veteran's] esophageal cancer at it is known that this is associated with an increase in the risk for lung cancer, ENT and esophageal cancers." 

A September 2001 fact sheet from the Agency for Toxic Substances and Disease Registry (ATSDR) of record noted that it was known that breathing asbestos can increase the risk of lung cancer and that studies of workers suggest that breathing asbestos can increase the chances of getting cancer in other parts of the body, to include the stomach, intestines, and esophagus.  Additional materials from the ATSDR received in October 2012 provides further documentation discussing the link between asbestos and gastrointestinal cancers.  

Following a September 2011 VA esophageal conditions examination, the VA examiner found, in essence, that it was less likely than not that the Veteran's esophageal cancer was the result of asbestosis.  As the rationale for this opinion, the examiner noted that esophageal cancer is approximately 95 percent of the time caused by squamous cell carcinoma and adenocarcinoma, and that there was no relationship between esophageal cancer and asbestosis, as asbestosis was primarily a pulmonary condition.  

A December 2011 statement from A.J.S., D.O., referencing the exposure to asbestos during the Veteran's service in the Navy [and no post service asbestos exposure], the previously discussed April VA 2010 chest x-ray demonstrating bilateral pleural plaques "consistent with prior asbestos exposure," and a June 2011 VA x-ray that confirmed a bilateral calcified chest wall and bilateral calcified diaphragmatic plaque, listed an impression of "[b]ilateral asbestos-related pleural disease with pleural calcification which to a reasonable degree of medical certainty is causally related to workplace [i.e. in-service] exposure to asbestos."  The other impression in this statement was "[h]istory of esophageal cancer which to a reasonable degree of medical certainty is casually related to workplace exposure at the above [in-service] job site."  

A February 2012 addendum from the same physician who completed this report noted that with review of another chest x-ray from April 2010, in part showing bilateral  pleural thickening with calcification, his previous impressions remained unchanged  "[g]iven the [Veteran's] history of significant exposure to asbestos in the workplace on the USS Springfield and given an appropriate latency, and given the roentgenographic and pathological diagnoses described above." 

In September 2012, Dr. R.M.M. rendered another opinion as follows:  "Having reviewed the literature (enclosed are two sources) it is, in my opinion, considerably more than 51% likely as not that [the Veteran's] esophageal cancer is related to his exposure."  The sources enclosed by this physician, and of record, were an excerpt from a 2006 publication issued pursuant to a contract between the National Academy of Sciences and the National Institutes of Health (NIH).  [This report resulted in the conclusion that "[s]ome studies have found an association between asbestos exposure and esophageal cancer, but the overall results of epidemiologic studies are mixed."  The  committee also concluded that "the evidence is inadequate to infer the presence or absence of a causal relationship between asbestos exposure and esophageal cancer."  (Emphasis in original)]  The other reference supplied by Dr. R.M.M. was an excerpt from a September 2012 publication of the National Cancer Institute of NIH that noted that some studies have suggested an elevated risk between asbestos exposure and cancers of the esophagus, but that the evidence was "inconclusive."  

A June 2013 statement from a VA staff physician, who is Board-certified in internal medicine, hematology, and medical oncology noted treatment of the Veteran since January 2013; personal review of the Veteran's prior medical reports' and familiarity with the Veteran's "complicated medical history."  This physician also reported review of the "VA website and 2012 laws regarding exposures in [V]eterans stationed at Camp Lejeune in regard to cancer diagnoses," which is presumably a reference to procedures required by VA in adjudicating claims based on exposure to contaminated water at Camp Lejeune pursuant to VA Training Letter 11-03 and Appendices A through D.  Also said to have been reviewed by this physician was medical literature, some attached to the statement, assessing the relationship of esophageal cancer to VCE (vinyl chloride ethylene) or perchloroethylene (PCE).  The medical literature attached to this statement consisted of a review of the literature on PCE and cancer completed in the September 2003 edition of the International Archives of Occupational and Environmental Health; a May 1995 University of Washington abstract discussing the link between cancer and PCE; and a May 2000 Environmental Health Perspectives article discussing the epidemiologic evidence regarding the possible carcinogenicity of TCE. 

The VA physician who completed the June 2013 statement indicated that, at the time of the Veteran's diagnosis of esophageal cancer, he was in "excellent physical shape" and "a very avid runner/athlete" and did not have any other risk factors for cancer such as a history of smoking or alcohol abuse or a family history of cancer.  Therefore, this physician found it more likely than not (>51%) that the Veteran's esophageal cancer was the result of exposure to contaminated water during his service at Camp Lejeune. 

An August 2013 opinion from a VA pulmonary physician, documented to have been conducted pursuant to the procedures and review of the information outlined in VA Training Letter 11-03 and Appendices A through D, resulted in the following conclusion:

Based on the lack of a positive association in the medical literature between esophageal cancer and the low levels of solvents found at Camp Lejeune, and the presence of other conditions which are likely causally related to esophageal cancer (20 year smoking status) it is NOT likely that the [V]eteran's esophageal cancer was caused or aggravated by his exposure to CLCW [Camp Lejeune contaminated water]. 

The 20 year history of smoking reference by the VA examiner was based on a history recorded on a December 19, 2005, VA outpatient treatment report contained in the electronic Virtual VA file that has been reviewed by the undersigned, as well as other clinical records contained in the Virtual VA file documenting a history of smoking.  [The Veteran disputed the history of smoking described by the VA examiner in sworn testimony presented at a March 2014 hearing, testifying at that time that his smoking was limited to his time in service.  See March 18, 2014, hearing transcript, pages 5-6.]  In providing his rationale for his opinion, the VA physician again noted that the claims file reflected a risk for esophageal cancer in the form of a smoking, and stated as follows: 

[T]he medical literature [as to the] epidemiology of esophageal cancer reveals no definitive evidence of solvent casual association with esophageal cancer at the levels measured [at Camp Lejeune during the Veteran's service at this location], and the [V]eteran's estimated minimal CLCW exposures were orders of magnitude lower than that known to increase the incidence of cancer in animals.

Following his opinion, the VA physician provided an extensive list of the medical  and scientific literature reviewed in formulating his conclusions.  A final excerpt from a scientific journal, a discussion of purported limitations of the studies as to the medical effects of the contaminated ground water at Camp Lejeune in the September-October edition of Ground Water, published by the National Ground Water Association, was received at the March 2014 hearing.   

In order to reconcile the conflicting medical evidence and opinions, the Board solicited the aforementioned medical expert opinion from the VHA in accordance with Directive 2010-044.  The VA medical expert who completed this opinion, the Hematology/Oncology chief at a VA medical center, determined, after a review of the evidence contained the claims file, to include as summarized above, that it was at least as likely as not (50% or greater probability) that the Veteran's esophageal cancer was related to his military service, to include his acknowledged in-service exposure to asbestos and contaminated water at Camp Lejeune.  In this regard, the expert noted that there were multiple references available either in the Veteran's record or that can be accessed through other sources that conclude that exposure to asbestos is a causative factor of the development of esophageal cancer.  Additional information concludes the same about the exposure to contaminated water at Camp Lejeune and the chemical contaminants contained therein.  In addition, he found that it was at least as likely as not (50% or greater probability) that the Veteran's lung cancer was the result of metastasis from his esophageal cancer related to service.  In this regard, the expert observed that the Veteran's adenocarcinoma found in his lung was a result of the spread (metastasis) from the original primary esophageal cancer to the lung.    

Unless the preponderance of the evidence is against a claim, it cannot be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert, supra.  Given the positive VHA opinion, which was requested specifically for the purpose of resolving the medical conflict in the record, it cannot be said that the preponderance of the evidence is against the claims for service connection for esophageal/gastroesophageal junction adenocarcinoma and, as secondary to esophageal cancer, lung cancer; as such, all doubt has been resolved in the Veteran's favor, and service connection for esophageal/gastroesophageal junction adenocarcinoma and lung cancer is warranted.  Id. 


ORDER

Service connection for esophageal/gastroesophageal junction adenocarcinoma is granted. 

Serve connection for lung cancer is granted.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


